 Case 1:15-cr-00878-VM Document 169 Filed 07/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    July 1, 2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    15 CR 878 (VM)
     - against -                   :
                                   :    ORDER
SAMUEL CERUTI,                     :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     The Court has received a letter from defendant Samuel

Ceruti (see attached) regarding his sentence. It is hereby

ordered that the Government respond by letter within seven

(7) days of the date of this Order. The Government is directed

to advise the Court as to whether the defendant’s sentence

will run concurrently with the defendant’s sentence in his

related state court proceedings, as ordered by the Court.

(See Dkt. No. 164.) The Government is further directed to

advise the Court as to when the state will take custody of

the defendant, if that information is known.

     The Clerk of Court is respectfully directed to mail a

copy of this Order to the defendant at Samuel Ceruti, Register

Number 78162-054, MCC New York, Metropolitan Correctional

Center, 150 Park Row, New York, NY 10007.


SO ORDERED.


Dated: New York, New York
       1 July 2020
Case 1:15-cr-00878-VM Document 169 Filed 07/01/20 Page 2 of 3
Case 1:15-cr-00878-VM Document 169 Filed 07/01/20 Page 3 of 3
